                                                               JS-6
1
2                                                             2/26/2019
3                                                              CW
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   AMY LOU DANIEL,                         Case No. 5:18-cv-00771-DMG-MAA
12                      Petitioner,
           v.                                JUDGMENT
13
14   JANEL ESPINOZA, Warden,
15                      Respondent.
16
17         Pursuant to the Order Accepting Findings and Recommendations of the
18   United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20   action is dismissed with prejudice.
21
22   DATED: February 25, 2019
23
24                                         ____________________________________
                                           DOLLY M. GEE
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
